United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-20456
                           Summary Calendar



NINO CASTELLANIA GIBSON,

                                     Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                     Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:04-CV-1145
                        --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Nino Castellania Gibson, Texas prisoner # 561250, appeals

the denial of his 28 U.S.C. § 2254 petition challenging the

denial of credit for time served on release to mandatory

supervision after his supervision was revoked.    A certificate of

appealability was granted on the issues “whether he was eligible

for credit for his street time under TEX. GOV’T CODE ANN.

§ 508.283(c) and whether he had a protected liberty interest in

credit for his street time.”    Gibson v. Dretke, No. 04-20456 (5th

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20456
                                  -2-

Cir. Jan. 4, 2005) (unpublished).     We review the district court’s

findings of fact for clear error and its legal conclusions de

novo.    Summers v. Dretke, 431 F.3d 861, 868 (5th Cir. 2005).

       Section 508.283(c) was amended to provide “that certain

parole violators will receive street-time credit if the

‘remaining portion’ of their sentence is less than the amount of

time they have spent out on parole.”     See Ex parte Spann, 132

S.W.3d 390, 392 (Tex. Crim. App. 2004).     The amendments, however,

apply only to revocations occurring on or after September 1,

2001.    Id.; TEX. GOV’T CODE ANN. § 508.283 (Vernon 2004).

       The record discloses that Gibson’s mandatory supervision was

revoked on March 26, 2001.     Consequently, he is not entitled to

credit for street time because his mandatory supervision was

revoked prior to September 1, 2001.     See Spann, 132 S.W.3d at

392.    We therefore need not reach the issue whether § 508.283(c)

affords Texas prisoners a liberty interest in street-time credit.

       In light of the foregoing, the state court’s decision was

neither contrary to, or involved an unreasonable application of,

clearly established federal law, nor was it based on an

unreasonable determination of the facts in light of the evidence.

See § 2254(d); Summers, 431 F.3d at 868.

       AFFIRMED.